Citation Nr: 0032011	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  93-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for residuals of left 
shoulder injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1990.  He also had a period of active duty for training in 
October 1995.  This appeal arises from a March 1990 rating 
decision of the Department of Veterans Affairs (VA), San 
Francisco, California, regional office, and October 1991 and 
February 1993, rating decisions of the San Juan, Puerto Rico, 
regional office (RO).  

In April 1995, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a December 1999 rating action continued the prior denials.


FINDINGS OF FACT

1. All relevant medical records have been obtained and the 
veteran was provided with VA examinations; all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims have been made,

2.  The record does not contain competent objective evidence 
showing the presence of a right shoulder or psychiatric 
disorder during service, or of a current diagnosis of 
tinnitus or chronic residuals of a left shoulder injury.  

3.  There is no competent evidence of a nexus between the 
currently demonstrated right shoulder and psychiatric 
complaints and the veteran's period of service.

4.  Bilateral hearing loss was shown during service, and the 
veteran's bilateral hearing loss currently meets VA 
standards. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).

3.  Residuals of a left shoulder injury were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

5.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the ROs originally denied 
service connection for right and left shoulder and 
psychiatric disabilities on the merits, and the veteran was 
provided with statements of the case setting forth the laws 
and regulations pertaining to direct service connection.  
With respect to the claim for service connection for 
tinnitus, while the RO denied that claim as not well-
grounded, the Board notes that, as the veteran has been 
provided with the general laws and regulations pertaining to 
service connection, he will not be prejudiced by 
consideration of that claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Additionally, the 
veteran will not be prejudiced by consideration of his claim 
for service connection for hearing loss on the merits, as 
that claim is granted below.

Right Shoulder Disorder, Tinnitus, Residuals of Left Shoulder 
Injury, Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Alternatively, 
the third element can be satisfied under 38 CFR 3.303(b) 
(2000) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The service medical records show no complaints or findings 
involving the right shoulder or any psychiatric problems.  
The veteran was treated for a left shoulder strain in October 
1984.  History of intermittent tinnitus was noted in 
September 1989 when the veteran was seen with possible otitis 
externa.  The veteran was advised to return if the tinnitus 
persisted; however, no further complaints were shown during 
service.  

VA examination in June 1991 resulted in the diagnosis of 
residuals of an injury to the right shoulder.  A VA 
examination in May 1992 resulted in the diagnosis of chronic 
peritendinitis of both shoulders.  An October 1995 VA 
examination found no joint pathology of the right shoulder.  
Exostosis of the left shoulder was noted; however, this was 
non tender; the examiner stated that strength, range of 
motion, and stability were normal in both shoulders, and it 
was his opinion that there was no disability of either 
shoulder, and that the veteran's complaints of pain were not 
related to an event in service.  Complaints of bilateral 
shoulder pain were shown in 1998 and 1999.

VA audiologic examinations in June 1991, October 1995, and 
September 1999 contained no complaints or findings of 
tinnitus.  

A VA psychiatric examination in June 1991 resulted in a 
diagnosis of "no mental disorder (only mild anxiety 
symptoms)."  A diagnosis of major depression (and alcohol 
dependency) was first shown in June 1997.  

Review of the record indicates that there is no objective 
medical evidence to demonstrate a diagnosis of tinnitus since 
service.  Nor does the record contain competent objective 
evidence showing the presence of right shoulder or 
psychiatric complaints during service.  There is no competent 
evidence of a nexus between the currently demonstrated right 
shoulder and psychiatric complaints and the veteran's period 
of service.  Finally, there is no objective evidence of 
current residuals of left shoulder injury during service.  
The veteran's complaints are symptoms only and do not 
constitute a diagnosed medical disorder.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).

The veteran's lay statements and hearing testimony to the 
effect that he has current disorders that are related to 
service are not supported by the objective evidence and are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a right shoulder disorder, 
tinnitus, residuals of left shoulder injury, and an acquired 
psychiatric disorder.  

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that the RO fulfilled this obligation:  The veteran has 
been provided with VA examinations and the RO has obtained 
all relevant medical records.


Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

The service medical records show that in February 1989, mild 
high frequency hearing loss was noted, with audiology testing 
noted as within normal limits.

A VA audiologic examination in October 1995 indicated the 
presence of mild sensorineural hearing loss in both ears.  On 
the authorized VA audiologic evaluation at that time, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
30
30
LEFT
25
30
30
35
35

The evidence shows that, although the veteran apparently 
entered service with normal hearing, by the time of his 
discharge, a mild high frequency hearing loss had been shown.  
VA audiologic findings show that the veteran has a current 
bilateral hearing loss which meets VA standards.  38 C.F.R. 
§ 3.385 (2000).  The veteran has contended in written 
statements and hearing testimony that his current bilateral 
hearing loss is attributable to acoustic trauma during 
service.  The Board finds that the evidence supports the 
veteran's assertions that the decrease in bilateral hearing 
acuity during service developed into his current bilateral 
hearing disability, and service connection for this disorder 
is warranted.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for residuals of left shoulder injury is 
denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

In a rating decision dated in November 1998, the RO denied 
the veteran's claim for service connection for bronchial 
asthma, which he claimed he incurred during his period of 
active duty for training in October 1995.  In December 1998, 
the appellant submitted a notice of disagreement.  As the 
statement was received with one year of notice of the 
November 1998 rating decision, the veteran's notice of 
disagreement was clearly timely filed.  

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to service connection for bronchial asthma is 
to be remanded to the RO for additional action.

In view of the foregoing, this case is REMANDED for the 
following action:


1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits service connection for 
bronchial asthma.  If the benefit is not 
granted, the RO should issue a statement 
of the case addressing the issue and 
provide the appropriate law and 
regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
appellant that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 9 -


